DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 1/6/2022 is acknowledged. Nonelected claims 9-25 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. Patent Application Publication No. 2017/0018506) in view of Ngo (U.S. Patent No. 6,645,853).

Regarding claim 1. An integrated circuit structure, comprising: 
Cao discloses: 

 a void-free metal-alloy interconnect  (120)formed in the open structure (120 in 105), wherein the void-free metal-alloy interconnect comprise a metal-alloy comprising a combination of two or more metallic elements (120, see including alloy[0013])excluding any mixing effects of a seed layer or liner deposited in the open structure prior to a metal fill material (no seed layer, Seed optional, [0013]), and excluding effects of any doping material on the metal fill material(no doping required, see [0013]).
Cao does not disclose:
The dielectric with the open structure is on a substrate. 
In related art Ngo discloses Fig. 2: 
The dielectric (13)with the open structure (23a in open structure)is on a substrate (10). 
Ngo discloses that providing the dielectric on a substrate allows for a via to be formed through the dielectric to a metal feature 11 provided in the substrate.  Thus, it would have been obvious to modify Cao in view of Ngo’s teaching of providing the dielectric on a substrate, for the benefit of making the device smaller and more compact, especially in view of Cao’s disclosure that the dielectric opening may form a via, at [0012]. Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. 
Cao discloses: 
The integrated circuit structure of claim 1, wherein the metal-alloy comprises 50-90% of a base metal and 10-50% of a second metal element. (see [0017], disclosing the conductor includes 55% cobalt 40% tungsten)

Regarding claim 3. Cao discloses: The integrated circuit structure of claim 1, wherein the metal-alloy is selected from a group comprising nickel-cobalt, nickel-tungsten, cobalt-tungsten, and nickel-cobalt-tungsten. (see [0017], disclosing the conductor includes 55% cobalt 40% tungsten)


Regarding claim 4. 
Cao discloses: 
The integrated circuit structure of claim 1, wherein the metal-alloy is selected from a group comprising nickel, cobalt, tungsten, ruthenium, molybdenum, vanadium, chromium. (see [0017], disclosing the conductor includes 55% cobalt 40% tungsten)

Regarding claim 6. 
Cao discloses: 
The integrated circuit structure of claim 1, wherein the open structure comprises one of a trench and a via. (120 could form a via see [0012], and Ngo depicting a via)


Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. Patent Application Publication No. 2017/0018506) in view of Ngo (U.S. Patent No. 6,645,853) further in view of Cheng (U.S. Patent Application Publication No. 2017/0179238).


Regarding claim 5.
Cao discloses all of the features of claim 1. 
Cao does not disclose: 
 The integrated circuit structure of claim 1, wherein the open structure has an aspect ratio of at least 5-1.
Regarding claim 7. The integrated circuit structure of claim 6, wherein the trench and has an aspect ratio of 5-1 to 7-1.
Regarding claim 8. The integrated circuit structure of claim 6, wherein the via and has an aspect ratio of 12-1 to 20-1 and an opening having a critical dimension less than 50 nm.
The integrated circuit structure of claim 1, wherein the open structure has an aspect ratio of at least 5-1. (See Fig 1, and [0031])
Regarding claim 7. The integrated circuit structure of claim 6, wherein the trench and has an aspect ratio of 5-1 to 7-1. (See Fig 1, and [0031])
Regarding claim 8. The integrated circuit structure of claim 6, wherein the via and has an aspect ratio of 12-1 to 20-1 and an opening having a critical dimension less than 50 nm. (See Fig 1, and [0031])
In related art, Cheng discloses various aspect ratios, and it would have been obvious to modify the sizes of the openings and via into the recited aspect ratios for the obvious benefit of forming a device having desired sizes, and electrical properties.  Thus, it would have been obvious to make the device of Cao in the aspect ratios recited, and the features recited would have been obvious to one having ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898